                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

CINDY D. BUTTS,                                )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )          Case No. CIV-17-206-G
                                               )
ANDREW SAUL,                                   )
Commissioner of Social Security,1              )
                                               )
       Defendant.                              )

                                          ORDER

       On June 6, 2019, the Court entered an Order and a Judgment reversing the decision

of the Social Security Administration and remanding this case for further proceedings. See

Op. & Order (Doc. No. 24); J. (Doc. No. 25). Now before the Court is Plaintiff Cindy D.

Butts’ Application for Award of Attorney’s Fees Pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412. See Pl.’s Mot. (Doc. No. 26). Defendant has notified the Court

that he has no objection to Plaintiff’s request. See Def.’s Resp. (Doc. No. 27).

       Having considered Plaintiff’s unopposed request and the relevant record, the Court

finds that: “(1) [P]laintiff is a ‘prevailing party’; (2) the position of the United States was

not ‘substantially justified’; and (3) there are no special circumstances that make an award

of fees unjust” in this case. Hackett v. Barnhart, 475 F.3d 1166, 1172 (10th Cir. 2007)

(quoting 28 U.S.C. § 2412(d)(1)(A)). Accordingly, the Court GRANTS Plaintiff’s request

and awards fees in the amount of $5333.70, with said amount to be paid directly to Plaintiff


1
 The current Commissioner is hereby substituted as Defendant pursuant to Federal Rule
of Civil Procedure 25(d).
and sent in care of Marianna E. McKnight, 2448 E. 81st St., Suite 2038, Tulsa, Oklahoma,

74137. If attorney’s fees are also awarded under 42 U.S.C. § 406(b), Plaintiff’s counsel

shall refund the smaller award to Plaintiff in accordance with Weakley v. Bowen, 803 F.2d

575, 580 (10th Cir. 1986).

      IT IS SO ORDERED this 19th day of September, 2019.




                                           2
